UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
Order of Restitution
¥.
JULIO RODRIGUEZ Docket No. 18 Cr. 459 (PKC)

 

Upon the application of the United States of America, by its attorney, Geoffrey S.
Berman, United States Attorney for the Southern District of New York, Andrew S. Dember,
Assistant United States Attorney, and Elizabeth R. Moellering, Special Assistant United States
Attorney, of counsel; the presentence report; the Defendant’s conviction on Counts 1 and 7 of the

above Indictment; and all other proceedings in this case, it is hereby ORDERED that:

1. Amount of Restitution

Julio Rodriguez, the Defendant, shall pay restitution in the total amount of $30,763.13,
pursuant to 18 U.S.C. § 3663A, to the victim of the offenses charged in Counts | and 7, the United
States Department of Housing and Urban Development (Director Financial Operations Center,
Federal Housing Administration (HUD), 52 Corporate Circle, Albany, New York 12203). Upon
advice by the United States Attorney’s Office of a change of address of the victim, the Clerk of
the Court is authorized to send payments to the new address without further order of this Court.

A. Joint and Several Liability

Restitution is joint and several with the following two defendants in the following case:
United States v. Laurence Savedoff and Gregory Gibbons, Indictment Number 16-CR-41 (Chief

Judge Frank P. Geraci), which was prosecuted in the Western District of New York.

 
2. Schedule of Payments

Pursuant to 18 U.S.C. § 3664()(2), in consideration of the financial resources and other
assets of the Defendant, including whether any of these assets are jointly controlled; projected
eamings and other income of the Defendant; and any financial obligations of the Defendant;
including obligations to dependents, the Defendant shall pay restitution in the manner and
according to the schedule that follows:

In the interest of justice, restitution shall be payable in installments pursuant to 18 U.S.C.
§ 3572(d)(1) and (2). The Defendant shall commence monthly installment payments of at least
10% of his gross monthly income, payable on the first of each month, upon his release from
ptison.

3. Payment Instructions

The Defendant shall make restitution payments by certified check, bank check, money
order, wire transfer, credit card or cash, Checks and money orders shall be made payable to the
“SDNY Clerk of the Court” and mailed or hand-delivered to: United States Courthouse, 500 Pearl
Street, New York, New York 10007 - Attention: Cashier, as required by 18 U.S.C. § 3611. The
Defendant shall write his name and the docket number of this case on each check or money order.
Credit card payments must be made in person at the Clerk’s Office. Any cash payments shall be
hand delivered to the Clerk’s Office using exact change, and shall not be mailed. For payments

by wire, the Defendant shall contact the Clerk’s Office for wiring instructions.

4. Additional Provisions
The Defendant shall notify, within 30 days, the Clerk of Court, the United States Probation
Office (during his period of supervised release), and the United States Attorney’s Office, 86

Chambers Street, 3rd Floor, New York, New York 10007 (Attn: Financial Litigation Unit) of (1)

 
any change of the Defendant’s name, residence, or mailing address or (2) any material change in
the Defendant’s financial resources that affects the Defendant’s ability to pay restitution in
accordance with 18 U.S.C. § 3664(k). If the Defendant discloses, or the Government otherwise
learns of, additional assets not known to the Government at the time of the execution of this order,
the Government may seek a Court order modifying the payment schedule consistent with the

discovery of new or additional assets.

5. Restitution Liability

The Defendant’s liability to pay restitution shall terminate on the date that is the later of 20
years from the entry of judgment or 20 years after the Defendant’s release from imprisonment, as
provided in 18 U.S.C. § 3613(b). Subject to the time limitations in the preceding sentence, in the
event of the death of the Defendant, the Defendant’s estate will be held responsible for any unpaid
balance of the restitution amount, and any lien filed pursuant to 18 U.S.C. § 3613(c) shall continue

until the estate receives a written release of that liability.

WPL yl > 32-2

H@NORABLE P. KEVIN CASTEL DATE
UNITED STATES DISTRICT JUDGE

 
